
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3



ASSIGNMENT AND ASSUMPTION


        This ASSIGNMENT AND ASSUMPTION (this "Assignment and Assumption") dated
as of September 10, 2002 is made between F.A.O., Inc., a California corporation
(the "Assignor") and FAO, Inc., a Delaware corporation (the "Assignee").


RECITALS


        A.    The Assignor is party to that certain Amended and Restated Loan
and Security Agreement dated as of April 30, 2002, as amended by the First
Amendment to Amended and Restated Loan and Security Agreement dated as of
May 31, 2002 and the Second Amendment to Amended and Restated Loan and Security
Agreement dated as of August 15, 2002 (as so amended and as further amended,
restated, supplemented or otherwise modified from time to time, the "Loan
Agreement") by and among, on the one hand, the Assignor, FAO Schwarz, Inc., a
Delaware corporation, and ZB Company, Inc., a Delaware corporation, and, on the
other hand, the several financial institutions from time to time party thereto
as Lenders (the "Lenders"), and Wells Fargo Retail Finance, LLC, as agent for
the Lenders (in such capacity, the "Agent").

        B.    The Assignor and the Assignee have entered into an Agreement and
Plan of Merger dated as of August 23, 2002 (the "Merger Agreement") the date
hereof pursuant to which the Assignor shall be merged with and into the
Assignee.

        C.    The Assignor wishes to assign to the Assignee all rights and
obligations of the Assignor under the Loan Agreement and the other Loan
Documents on the terms and subject to the conditions set forth herein and the
Assignee wishes to accept assignment of such rights and to assume such
obligations from the Assignor on such terms and subject to such conditions.

        NOW THEREFORE, in consideration of the foregoing and the mutual
agreements contained herein, the parties hereto agree as follows:

        1.    Assignment and Assumption.    

(a)With effect on and after the date of the merger in accordance with the Merger
Agreement (the "Effective Date"), and subject to the terms and conditions of
this Assignment and Assumption, (i) the Assignor hereby transfers, delegates and
assigns to the Assignee, and (ii) the Assignee hereby accepts, assumes and
undertakes from the Assignor, all right, title and interest of the Assignor in,
to and under the following property (the "Assigned Property"): (A) the Loan
Agreement and each of the other Loan Documents and (B) all related rights,
benefits, obligations and duties of the Assignor under and in connection with
the Loan Agreement and the other Loan Documents.

(b)With effect on and after the Effective Date, the Assignee shall be a party to
the Loan Agreement and the other Loan Documents to which the Assignor is a party
and shall succeed to all of the rights and be obligated to perform all of the
obligations of the Assignor under the Loan Agreement and the other Loan
Documents. By signing this Assignment and Assumption, as of the Effective Date,
the Assignee shall become liable as a primary obligor for all of the obligations
of the Assignor under the Loan Agreement and the other Loan Documents,
including, without limitation, all of the Obligations under the Loan Agreement.

        2.    Representations and Warranties.    

(a)The Assignor represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Property and that such property is free and clear of any
lien or other adverse claim;

2

--------------------------------------------------------------------------------

(ii) it is duly organized and existing and it has the full power and authority
to take, and has taken, all action necessary to execute and deliver this
Assignment and Assumption and any other documents required or permitted to be
executed or delivered by it in connection with this Assignment and Assumption
and to fulfill its obligations hereunder; (iii) no notices to, or consents,
authorizations or approvals of, any Person are required (other than any already
given or obtained) for its due execution, delivery and performance of this
Assignment and Assumption, and no further action by, or notice to, or filing
with, any person is required of it for such execution, delivery or performance;
and (iv) this Assignment and Assumption has been duly executed and delivered by
it and constitutes the legal, valid and binding obligation of the Assignor,
enforceable against the Assignor in accordance with the terms hereof.

(b)The Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Assumption and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Assumption, and to fulfill its obligations hereunder
and under the Loan Agreement and the other Loan Documents; (ii) no notices to,
or consents, authorizations or approvals of, any person are required (other than
any already given or obtained) for its due execution, delivery and performance
of this Assignment and Assumption; and no further action by, or notice to, or
filing with any Person is required of it for such execution, delivery or
performance; (iii) this Assignment and Assumption has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of the
Assignee, enforceable against the Assignee in accordance with the terms hereof;
and (iv) as of the Effective Date, the Loan Agreement and the other Loan
Documents shall constitute the legal, valid and binding obligations of the
Assignee, enforceable against it in accordance with their respective terms.

        3.    Further Assurances.    The Assignor and the Assignee each hereby
agrees to execute and deliver such other instruments, and take such other
action, as either party or the Agent may reasonably request in connection with
the transactions contemplated by this Assignment and Assumption, including the
delivery of any notices or other documents or instruments to any such party,
which may be required in connection with the assignment and assumption
contemplated hereby.

        4.    Third Party Beneficiaries.    The Agent and the Lenders are
third-party beneficiaries of the representations, warranties and agreements of
the Assignor and the Assignee hereunder and may enforce the same.

        5.    Miscellaneous.    

(a)Capitalized terms used but not defined in this Assignment and Assumption
shall have the meanings given to such terms in the Loan Agreement.

(b)Any amendment or waiver of any provision of this Assignment and Assumption
shall be in writing and signed by the parties hereto. No failure or delay by
either party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof and any waiver of any breach of the provisions of
this Assignment and Assumption shall be without prejudice to any rights with
respect to any other or further breach thereof.

(c)The Assignor and the Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Assumption.

(d)This Assignment and Assumption may be executed in any number of counterparts,
each of which shall be an original, but all of which shall together constitute
one and the same agreement.

3

--------------------------------------------------------------------------------

(e)THIS ASSIGNMENT AND ASSUMPTION SHALL BE DEEMED TO HAVE BEEN MADE IN THE STATE
OF NEW YORK AND SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF SUCH STATE, EXCEPT THAT NO DOCTRINE OF CHOICE OF LAW SHALL BE USED TO APPLY
THE LAWS OF ANY OTHER STATE OR JURISDICTION. The Assignor and Assignee each
agrees that, in addition to any other courts that may have jurisdiction under
applicable laws or rules, any action or proceeding to enforce or arising out of
this Assignment and Assumption may be commenced in the state courts of the State
of New York and the United States District Court for the Southern District of
New York, and the Assignor and Assignee each consents and submits in advance to
such jurisdiction and agrees that venue will be proper in such courts on any
such matter. Each party to this Assignment and Assumption hereby irrevocably
waives, to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding.

(f)THE ASSIGNOR AND THE ASSIGNEE EACH HEREBY WAIVES TRIAL BY JURY, RIGHTS OF
SETOFF, AND THE RIGHT TO IMPOSE COUNTERCLAIMS IN ANY LITIGATION IN ANY COURT
WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF THIS ASSIGNMENT AND
ASSUMPTION, THE LOAN AGREEMENT, ANY RELATED DOCUMENTS AND AGREEMENTS OR ANY
COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER ORAL OR WRITTEN)
DELIVERED PURSUANT HERETO OR THERETO, OR ANY OTHER CLAIM OR DISPUTE HOWSOEVER
ARISING, BETWEEN THE ASSIGNOR AND THE ASSIGNEE. THE ASSIGNOR AND THE ASSIGNEE
EACH CONFIRMS THAT THE FOREGOING WAIVERS ARE INFORMED AND FREELY MADE.

(g)Except for the substitution of the Assignee for the Assignor, the Loan
Agreement and the other Loan Documents are unaffected by this Assignment and
Assumption. The Loan Agreement and all other Loan Documents are and shall
continue to be in full force and effect, are hereby ratified and confirmed in
all respects, and shall constitute the legal, valid, binding and enforceable
obligations of the Assignee and each of the other Borrowers to Agent and the
Lenders.

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Assignor and the Assignee have caused this
Assignment and Assumption to be executed and delivered by their duly authorized
officers as of the date first above written.

    ASSIGNOR:

F.A.O., INC., a California corporation
 
 
By:
 
/s/  RAYMOND P. SPRINGER      

--------------------------------------------------------------------------------

Raymond P. Springer
Executive Vice President                         ASSIGNEE:

FAO, INC., a Delaware corporation
 
 
By:
 
/s/  RAYMOND P. SPRINGER      

--------------------------------------------------------------------------------

Raymond P. Springer
Executive Vice President


AGREED AND CONSENTED TO:

WELLS FARGO RETAIL FINANCE, LLC,
as Agent
 
 
 
 
By:
 
/s/  PATRICK J. NORTON      
 
 
 
     

--------------------------------------------------------------------------------

Patrick J. Norton
Vice President        
FAO SCHWARZ, INC.
 
 
 
 
By:
 
/s/  RAYMOND P. SPRINGER      
 
 
 
     

--------------------------------------------------------------------------------

Raymond P. Springer
Executive Vice President        
ZB COMPANY, INC.
 
 
 
 
By:
 
/s/  RAYMOND P. SPRINGER      
 
 
 
     

--------------------------------------------------------------------------------

Raymond P. Springer
Executive Vice President        

5

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.3



ASSIGNMENT AND ASSUMPTION
RECITALS
